1
2
3
4
5
6                            UNITED STATES DISTRICT COURT
7                          SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                     ) Case No. 20-CR-3382-JLS
                                                   )
10                                                 )
                             Plaintiff,            )
11   v.                                            )
                                                   )
12                                                 ) ORDER TO CONTINUE MOTION
     JOHN MASIS,                                   ) HEARING / TRIAL SETTING
13                           Defendant.            )
                                                   )
14                                                 )
                                                   )
15
16               Pursuant to joint motion and good Cause appearing, IT IS HEREBY

17   ORDERED, that the motion hearing / trial setting date be continued from July 9, 2021,

18   to September 3, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of the new

19   hearing date by July 23, 2021.

20         For the reasons set forth in the joint motion, the Court finds that the ends of justice
21   will be served by granting the requested continuance, and these outweigh the interests
22   of the public and the defendant in a speedy trial. Accordingly, the delay occasioned by
23   this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
24         IT IS SO ORDERED.
25
     Dated: July 2, 2021
26
27
28
